                               Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 1 of 6



                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            Rita Mansuryan (CA Bar No. 323034)
                        2   rita.mansuryan@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        3   Los Angeles, California 90067
                            Telephone: (310) 203-4000
                        4   Facsimile: (310) 229 1285

                        5   Sarah L. Brew (pro hac vice)
                            sarah.brew@faegredrinker.com
                            Tyler A. Young (pro hac vice)
                        6   tyler.young @faegredrinker.com
                            Rory F. Collins (pro hac vice)
                        7   rory.collins@faegredrinker.com
                            2200 Wells Fargo Center
                        8   90 South Seventh Street
                            Minneapolis, MN 55402
                        9   Telephone: (612) 766-7000
                            Facsimile: (612) 766-1600
                       10
                            Counsel for Defendant
                       11   McDonald’s Corporation

                       12

                       13                           UNITED STATES DISTRICT COURT

                       14                        NORTHERN DISTRICT OF CALIFORNIA

                       15

                       16   Eugina Harris, individually, and on behalf   Case No. 3:20-cv-06533-RS
                            of all those similarly situated,
                       17                                                Assigned to Judge Richard Seeborg
                                             Plaintiff,
                       18                                                ADMINISTRATIVE MOTION FOR
                                  v.                                     ENLARGEMENT OF TIME TO
                       19                                                RESPOND TO THE COMPLAINT
                            McDonald’s Corporation,
                       20
                                             Defendant.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP              ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
    ATTORNEYS AT LAW                                                                Case No. 3:20-CV-06533-RS
      MINNEAPOLIS
                               Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 2 of 6



                        1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                        2   PLEASE TAKE NOTICE that before the Honorable Richard Seeborg in the above-
                        3   entitled court, Defendant McDonald’s Corporation (“McDonald’s”) hereby moves this
                        4   Court for an Order enlarging the time in which McDonald’s will respond to the
                        5   Complaint, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local
                        6   Rules 6-3 and 7-11. Specifically, McDonald’s requests its response deadline be extended
                        7   by approximately 30 days, from December 3, 2020 to January 4, 2021.
                        8          Good cause exists for the requested enlargement of time, as it will allow
                        9   McDonald’s to respond to a nearly identical case filed earlier this year by one of the same
                       10   lawyers representing Plaintiff Eugina Harris in this case, Webber v. McDonald’s Corp.,
                       11   No. 7:20-cv-02058 (S.D.N.Y. Mar. 8, 2020), before McDonald’s responds to Plaintiff’s
                       12   Complaint in this action. In the interests of efficiency and respecting the sequence in
                       13   which these similar cases were filed, the requested extension is appropriate and justified.
                       14   Moreover, McDonald’s request for a short extension is not prejudicial to Plaintiff, as an
                       15   additional 30 days would not alter any other scheduled dates in this matter.
                       16          McDonald’s Motion is based on this Notice of Motion, the concurrently-filed
                       17   Memorandum of Points and Authorities, the Declaration of Sarah L. Brew, the files and
                       18   records in this action, and any further evidence or argument that the Court may properly
                       19   receive at or before a hearing if the Court schedules one.
                       20
                            Dated: November 19, 2020                      FAEGRE DRINKER BIDDLE &
                       21                                                 REATH LLP
                       22
                                                                          By: /s/ Sarah L. Brew
                       23                                                     Sarah L. Brew
                       24                                                 Attorney for Defendant
                                                                          McDonald’s Corporation
                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &                                        -1-
      REATH LLP
    ATTORNEYS AT LAW
                              ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                   Case No. 3:20-CV-06533-LB
                                  Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 3 of 6



                        1                    MEMORANDUM OF POINTS AND AUTHORITIES
                        2   I.       INTRODUCTION
                        3            Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local
                        4   Rules 6-3 and 7-11, Defendant McDonald’s Corporation (“McDonald’s”) moves for an
                        5   order enlarging the time for McDonald’s to respond to the Complaint by 30 days, from
                        6   December 3, 2020 to January 4, 2021.1
                        7            The requested enlargement of time will allow McDonald’s to respond to a nearly
                        8   identical case filed earlier this year by one of the same lawyers representing Plaintiff
                        9   Eugina Harris in this case, Webber v. McDonald’s Corp., No. 7:20-cv-02058 (S.D.N.Y.
                       10   Mar. 8, 2020) (the “Webber” action) before McDonald’s responds to Plaintiff’s
                       11   Complaint in this action (the “Harris” action).
                       12            Counsel for the parties have conferred regarding this 30-day enlargement of time,
                       13   but unfortunately find themselves at an impasse that requires the Court to decide the
                       14   matter. (Declaration of Sarah Brew (“Brew Decl.”) ¶ 3.) McDonald’s respectfully
                       15   submits that good cause exists for the proposed enlargement, as set forth below.
                       16   II.      BACKGROUND
                       17   The Webber Action
                       18            On March 8, 2020, Plaintiff Emelina Webber commenced the Webber action by
                       19   filing her complaint in the U.S. District Court for the Southern District of New York.
                       20   (Webber, ECF No. 1.) Ms. Webber is represented by Spencer Sheehan. (Id.) Ms. Webber
                       21   alleges that the marketing and so-called “labeling” of McDonald’s soft serve Vanilla
                       22   Cones (the “Product”) is false and misleading because the flavor is represented as vanilla,
                       23   but, according to Ms. Webber, the Product is not flavored exclusively through use of
                       24   vanilla beans, and the amount of vanilla is less than consumers expect. (Id. ¶ 4.) Ms.
                       25   Webber initially sought to represent consumers from all 50 states (id. ¶ 143), but she has
                       26   since amended her complaint and limited the proposed class to New York. (See Webber,
                       27   1
                             Thirty days from December 3, 2020 is January 2, 2021, which is a Saturday. Pursuant to
                            Rule 6(a)(1)(C), McDonald’s response would be due the next business day, which is
                       28   Monday, January 4, 2021.
FAEGRE DRINKER BIDDLE &                                           -1-
      REATH LLP
    ATTORNEYS AT LAW
                                 ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                      Case No. 3:20-CV-06533-LB
                               Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 4 of 6



                        1   ECF No. 17 ¶ 73.) In addition to several common-law claims, Ms. Webber asserts claims
                        2   under New York’s consumer protection statute, N.Y. Gen. Bus. Law §§ 349 & 350. (Id.
                        3   ¶¶ 82-89.)
                        4          The Webber action is pending before the Honorable Kenneth M. Karas. (Brew
                        5   Decl. ¶ 5.) Judge Karas has adopted a pre-motion conference procedure, which requires a
                        6   party bringing a motion to dismiss to first file a letter stating the grounds for the motion.
                        7   (Id.) The non-moving party must respond by similar letter, and then Judge Karas holds a
                        8   pre-motion conference to discuss the issues and potentially set a briefing schedule for the
                        9   motion. (Id.) The moving party’s letter stays the deadline to answer or move until further
                       10   order from the court. (Id.)
                       11          McDonald’s filed a pre-motion letter regarding Ms. Webber’s initial complaint on
                       12   July 31, 2020. (Webber, ECF No. 13.) In response, Ms. Webber indicated that she
                       13   intended to amend her complaint and requested an extension of time to do so. (Webber,
                       14   ECF No. 15.) McDonald’s consented to Ms. Webber’s request for an extension of time.
                       15   (Id.; Brew Decl. ¶ 6.) Ms. Webber filed her amended complaint on September 29, 2020.
                       16   (Webber, ECF No. 17.)
                       17          On October 27, 2020, McDonald’s filed a pre-motion letter regarding its
                       18   anticipated motion to dismiss the amended complaint. (Webber, ECF No. 22.) On
                       19   November 3, 2020, Ms. Webber filed a response to McDonald’s letter. (Webber, ECF
                       20   No. 25.) On November 5, 2020, Judge Karas entered an order scheduling a pre-motion
                       21   conference for December 2, 2020. (Webber, ECF No. 26.)
                       22   The Harris Action
                       23          On September 17, 2020, Plaintiff initiated this action by filing the Complaint. (See
                       24   Harris, ECF No. 1.) Like Ms. Webber, Plaintiff is represented by Mr. Sheehan and
                       25   makes the same argument that the marketing and “labeling” of the Product as a “Vanilla
                       26   Cone” is misleading because it contains non-vanilla flavors and has less vanilla than
                       27   consumers expect. (Id. ¶¶ 3-4.) Plaintiff seeks to represent a class of California
                       28
FAEGRE DRINKER BIDDLE &                                        -2-
      REATH LLP
    ATTORNEYS AT LAW
                              ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                   Case No. 3:20-CV-06533-LB
                               Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 5 of 6



                        1   consumers and asserts claims under California’s Unfair Competition Law, False
                        2   Advertising Law, and Consumer Legal Remedies Act. (Id. ¶¶ 73, 86-135.)
                        3          On October 15, 2020, Plaintiff served the Complaint and Summons on
                        4   McDonald’s via its registered agent. (See Harris, ECF No. 9.) Pursuant to Rule 12,
                        5   McDonald’s original deadline to respond to the Complaint was November 5, 2020. On
                        6   October 30, 2020—before the pre-motion conference was scheduled in the Webber
                        7   action—the parties stipulated to a 4-week extension of all deadlines in this action.
                        8   (Harris, ECF No. 11.) Pursuant to that stipulation and the Court’s order, McDonald’s
                        9   response to the Complaint currently is due December 3, 2020. (Id.; Harris, ECF No. 12.)
                       10   III.   ARGUMENT
                       11           Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local
                       12   Rule 6-3, the Court may enlarge McDonald’s time to respond to the Complaint. Rule 6(b)
                       13   permits an enlargement of time “for good cause.” Good cause exists for McDonald’s
                       14   requested enlargement for the following reasons:
                       15          First, an enlargement of time would promote efficient and orderly proceedings.
                       16   This action makes the same allegations and presents the same fundamental issues as the
                       17   Webber action. McDonald’s and one of Plaintiff’s counsel will be discussing those issues
                       18   at the pre-motion conference with Judge Karas in Webber on December 2. Under the
                       19   current schedule, McDonald’s response to the Complaint in this Action is due the very
                       20   next day—meaning that McDonald’s will need to prepare its response to the Complaint
                       21   before the conference in Webber. It would be more efficient if the conference in Webber
                       22   can proceed first, which would allow the parties in this Action the opportunity to
                       23   consider the issues discussed at the conference and potentially meet and confer before
                       24   McDonald’s must decide how it wishes to proceed here.
                       25          Second, an enlargement of time would allow Webber, the first-filed case, to
                       26   proceed simultaneously with, if not ahead of, this action. Respecting the sequence in
                       27   which similar cases were filed promotes efficiency in the legal system and discourages
                       28   forum shopping. See, e.g., Alltrade, Inc. v. Uniweld Prod., Inc., 946 F.2d 622, 625 (9th
FAEGRE DRINKER BIDDLE &                                        -3-
      REATH LLP
    ATTORNEYS AT LAW
                              ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                   Case No. 3:20-CV-06533-LB
                                  Case 3:20-cv-06533-RS Document 26 Filed 11/19/20 Page 6 of 6



                        1   Cir. 1991) (noting that the first-to-file rule, which permits a court to decline jurisdiction
                        2   over a case “when a complaint involving the same parties and issues has already been
                        3   filed in another district,” promotes efficiency); Chavez v. Dole Food Co., Inc., 836 F.3d
                        4   205, 221 (3d Cir. 2016) (discussing forum shopping and the first-to-file rule). Here, an
                        5   enlargement of time would allow McDonald’s to respond to the first-filed action first
                        6   because the pre-motion conference in Webber is scheduled for December 2 and
                        7   McDonald’s anticipates that it will have an opportunity shortly thereafter to file a formal
                        8   response to the amended complaint in Webber.
                        9           Finally, while McDonald’s would be prejudiced if no enlargement is granted for
                       10   the reasons explained above, Plaintiff will not suffer any prejudice from a short 30-day
                       11   enlargement of time. This case has been pending only since September 17, and an
                       12   additional 30 days will not materially prolong these proceedings. Furthermore,
                       13   McDonald’s requested enlargement does not affect any other scheduled dates; the initial
                       14   case management conference that is set for January 21, 2021 could proceed as scheduled.
                       15   IV.     CONCLUSION
                       16           For the reasons stated above, McDonald’s moves the Court for an order enlarging
                       17   its time to respond to Plaintiff’s Complaint by 30 days, from December 3, 2020 to
                       18   January 4, 2021.
                       19

                       20   Dated: November 19, 2020                        FAEGRE DRINKER BIDDLE &
                                                                            REATH LLP
                       21

                       22                                                   By: /s/ Sarah L. Brew
                                                                                Sarah L. Brew
                       23
                                                                            Attorney for Defendant
                       24                                                   McDonald’s Corporation
                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &                                        -4-
      REATH LLP
    ATTORNEYS AT LAW
                              ADMINISTRATIVE MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                   Case No. 3:20-CV-06533-LB
